DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavenagh et al. (US 10,064,298).
Regarding claim 1, Cavenagh discloses a foldable case 10 for housing a foldable electronic device therein, the case comprising a first shell 40, a second shell 42 and a hinge cover 72/73/89 (Figure 3A, col. 10 lines 1-19), the first and second shells being connected to the hinge cover by a plurality of coupling mechanisms 74a/74b/75a/75b, wherein the plurality of coupling mechanisms retain the first and second shells operatively engaged with the hinge cover to allow a pivotal folding movement therebetween upon opening and closing of the device housed in the case (col. 10 lines 1-19).
Regarding claims 2 and 3, each of the plurality of coupling mechanisms comprises a biasing element (spring as in col. 10 line 11 and col. 11 line 20) and a link element (see pin and slot mechanism in Figure 3A and as in col. 10 line 5 and col. 11 line 14).
Regarding claim 5, when a spring is applied to the pin and slot mechanism as disclosed in col. 10, lines 1-12, and col. 11, lines 11 line 10-24, the first and second shells are biased toward an open configuration when the case is partially open, and biased toward a closed position when the case is partially closed.
Regarding claim 17, Cavenagh discloses a foldable case 10 for at least partially housing a foldable electronic device 12, the foldable electronic device having a first device portion 14, a second device portion 16, and a hinged device 18 coupling between the first and second device portions allowing a pivotal range of motion between the first and second device portions, the foldable case comprising: a first case portion 40 configured to at least partially house the first device portion when the case is installed on the device; a second case portion 42 configured to at least partially house the second device portion when the case is installed on the device; a third case portion 72/73/89 (Figure 3A, col. 10 lines 1-19)  configured to at least partially house the hinged device coupling when the case is installed on the device; and engagement means (see spring and pin and slot mechanism as in col. 10, lines 1-12, and col. 11, lines 11 line 10-24) between the first and second case portions and the third case portion, wherein the engagement means maintains a biasing force between the first and second case portions and retains the first and second case portions in operative engagement with the third case portion through the pivotal range of motion when the case is installed on the device.
Regarding claim 18, the engagement means comprises at least one spring (col. 10 line 11 and col. 11 line 20) retained in tension between the first case and second case portions and the third case portion when the case is installed on the device.
Regarding claim 19, the engagement means comprises link elements (see pin and slot mechanism in Figure 3A and as in col. 10 line 5 and col. 11 line 14) constraining movements of the first case and second case portions relative to the third case portion.
Allowable Subject Matter
Claims 4, 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-16 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734